DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Response to Amendment
The amendment filed on May 25, 2022, cancelled no claims.  Claims 1, 9 and 16 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Interpretation
The following limitations requires an interpretation in order to prevent a 35 USC 112, first paragraph rejection:
“an access time of the user device accessing the webpage content” being part of the identification information that is comprised in the request: Interpreted as: a date header field must include time and is an inherent header field in all access requests.  The applicant’s specification makes no mention of the identification information of a request having “an access time of the user device accessing the webpage”. The applicant asserts that support for the limitation can be found in paragraphs 9-11.  Paragraphs 11, 33 and 38 of the applicant’s specification indicates that the service provider can develop location envelopes by tracking user device location over time.  This means that the service provider can determine the time of a request but does not mean the time had to be part of the request itself.  Paragraph 37 indicates that the capture module captures identification codes over time. Again, this does not require that the identification code has access time but merely that a time component is assigned when the identification code is captured. Paragraph 48 indicates that the service provider can collect, record, and capture identifiers but does not require that the identifiers include an access time. Paragraphs 54 and 55 indicate that the collection of identifiers in paragraph 48 can occur over time. Again, this does not require that the identification code has access time but merely that a time component is assigned when the identification code is captured.  As such, the only way in which support for the limitation can be found is through inherency and the applicant is asserting that a date header field must include time and is an inherent header field in all access requests.

Claim Rejections - 35 USC § 101	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving, from a service provider, a request comprising identification information, the identification information indicating: a user accessing webpage content; a telephone number associated with the user device; an access time of the user accessing the webpage content; and a location identifier associated with the user and indicative of a geographic location of the user at the access time of the user accessing the webpage content; 
determining whether the identification information matches one or more stored identifiers, the one or more identifiers including at least a location envelope associated with the user and determined; 
generating a real-time reliability metric based on the identification information and the one or more identifiers, wherein the real-time reliability metric comprising a cumulative score which is indicative of a validity of the identification information; and 
providing the real-time reliability metric to at least one bidder, wherein the real-time reliability metric is accessible by the at least one bidder during a real-time auction and associated with the webpage content. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors as they merely gather information, analyze the information to obtain a result, and provide the result to a bidder in an advertising auction. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from the fact that the claimed a network, a user device, a second electronic device and an exchange are all ancillary additional elements that are outside of the scope of the claimed invention itself and participate in the invention only through insignificant extra-solution activity associated with the receipt and transmission of data; and paragraphs 17-18, and 22 of the applicant specification which discloses that the first electronic device with a processor and a memory storing instructions, the user device, the second electronic device and the exchange are general purpose computers, and that the network is a general purpose network.); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, with the first electronic device associated with a service provider and via a network, a request comprising identification information, the identification information indicating: a user device accessing webpage content; a telephone number associated with the user device; an access time of the user device accessing the webpage content; and a location identifier associated with the user device and indicative of a geographic location of the user device at the access time of the user device accessing the webpage content; and 
providing the real-time reliability metric to at least one bidder who is using a second electronic device different from the first electronic device via the network, wherein the real-time reliability metric is accessible by the at least one bidder during a real-time auction hosted by an exchange and associated with the webpage content.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-8; 10-15 and 17-20 appear to merely further limit the abstract idea by further limiting the additional element of the first electronic device to be a server which is a general purpose computer and also further limiting identifiers and how the identifier is used (claim 2); adding an additional element comprising an additional general purpose computer performing transmitting and receiving steps (claim 3); further limiting the generation of the reliability metric (claims 4, 15, 17 and 20); further limiting the way in which location matching is performed and its role in generating the reliability metric (claims 5-8, 10-14 and 18-19), and therefore only limit the application of the abstract idea and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al (PGPUB: US 2015/0089568) in view of Royyuru et al. (PGPUB: 2015/0294362) in further view of Yu (PGPUB: 2017/0337589). 

Claims 1, 9 and 16: Sprague discloses a first electronic device and methods, comprising: 
the first electronic device comprising: a processor; and memory operably connected to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations (Figs 1a; 1b; Paragraph [0074] through [0077]) including:
receiving, with the first electronic device associated with a service provider and via a network, a request comprising identification information, the identification information indicating: a user device accessing webpage content; a telephone number associated with the user device; an access time of the user device accessing the webpage content;
 Sprague discloses receiving, with the first electronic device associated with a service provider and via a network, a request comprising identification information, the identification information indicating: a user device accessing webpage content; an access time of the user device accessing the webpage content. The identification information of the request including an access time of the request is interpreted as inherent ( see Claim Interpretation section). The identification information indicating a user device accessing webpage content and a location identifier associated with the user device and indicative of a geographic location of the user device at the access time of the user device accessing the webpage content is disclosed in paragraph 18-19; 21, 23-24, 79-80, 86, 94-96, 109, 136-138, and 142, as well as claim 12  (Paragraphs 18-19: a trust score is used to allow a device to access a given third party online service provider; 136-138: a third party online service provider is a website provider with web pages; 21 and 94: device identification and a trust score computation is performed for every device and multiple context verification factors are used when identifying the device and computing the trust score; 23 and 95: one context verification factor includes a trusted ID assigned to each of the user devices; 24 and 96: another context verification factor includes a trusted geographic location; 79-80: user requests access to service provider and user device provides the user device’s ID and other context verification factors (e.g. location information); 86: examples of device identifiers; 109: trust score is calculated based on the device being in a specific geographic location; claim 12: the additional context verification includes a geographic test that matches the geographic location of the device with a trusted geographic location; 142: information related to additional context verification test/factors used in the calculation of a trust score includes filter results by time of the day or time period or location).
Sprague does not specifically state that the identification information of the request includes a telephone number associated with the device.
However, the analogous art of Royyuru discloses that it is well known for identification information included in a request to include a telephone number associated with the device in at least paragraph 55 (consumer information stored on the consumer device and used in a request includes a consumer identifier, consumer login and/or password, a username, an email address, a payment device number or code, a consumer identification number or code, a phone number, a mobile device identification number or code, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the identification information included in the request in invention of Sprague to include a telephone number associated with the user device as disclosed by Royyuru.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results. It can be seen that each element claimed is taught either in Sprague or Royyuru. Including additional identification information in the request of Sprague does not change nor effect the normal functions of the request and the determination of the trust score would be performed in the same way even with the addition of the phone number associated with the user device.  Since the functionalities of the elements in Sprague and Royyuru do not interfere with each other the results of the combination would be predictable in that the received phone number could be compared to the registered phone number of Sprague prior to issuing a SMS passcode, thus ensuring that the user will receive the passcode.
determining, by the first electronic device, whether the identification information matches one or more identifiers stored in the memory, the one or more identifiers including at least a location envelope associated with the user device and determined by the first electronic device (Sprague - Paragraph 80: determining confirmation of the device identity using the device ID and additional user context identification; claim 12: the additional context verification includes a geographic test that matches the geographic location of the device with a trusted geographic location (location envelope)); 
generating a real-time reliability metric based on the identification information and the one or more identifiers, wherein the real-time reliability metric comprising a cumulative score which is indicative of a validity of the identification information (Sprague - Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device); and 
providing the real-time reliability metric to at least one bidder who is using a second electronic device different from the first electronic device via the network, wherein the real-time reliability metric is accessible by the at least one bidder during a real-time auction hosted by an exchange and associated with the webpage content.
Sprague and Royyuru discloses providing the real-time reliability metric to a second electronic device different from the first electronic device via the network in at least paragraphs 79, 81, and 91 of Sprague. However, this second device is a third-party service provider.
Sprague and Royyuru do not specifically state that the second electronic device is being used by a bidder in a real-time auction associated with the webpage content and hosted by the exchange.  
However, the analogous art of Yu discloses that it is well known for bidders in a real-time auction to utilize an identity matching service when bidding for advertisement placement associated with webpage content and hosted by the exchange in at least paragraphs 29 and 30.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the bidders of Yu in the third-party services of Sprague and Royyuru.  The motivation for doing so it to be able to tell the bidders who this user is on a different device, so that the bidders can utilize their known data of the same user on a different device (Yu: Paragraph 31)

Claim 2: Sprague, Royyuru and Yu disclose the method of claim 1, wherein the first electronic device comprises: 
at least a server (Sprague: Paragraph 70) associated with the service provider and further configured to:
associate the one or more identifiers with the user device accessing the webpage content (Sprague: Paragraph 79: user’s device is given a unique and confidential ID for each relying party when it registers with the device identity server; 86 and 113: device ID assigned during registration process); and 
provide network access to the user device based on the one or more identifiers (Sprague: Paragraphs 78, 82 and 92: Device identification required to access services of a third party).

Claims 3, 6, 12, 13, and 17-20: Sprague, Royyuru and Yu disclose method of claim 1, the method of claim 9, and the first electronic device of claim 16, wherein the identification information is received from a third electronic device associated with a publisher of the webpage content while the webpage content is accessed on the user device (Sprague: Paragraphs 42: device identity verification initiated by third party service provider; 82: third party service providers provide web services; 139: third party service provider implementing invention on a website by using code in a web page) and wherein generating the real-time reliability metric further comprises:
comparing the location identifier to the location envelope (Sprague Claim 12: the additional context verification includes a geographic test that matches the geographic location of the device with a trusted geographic location); 
associating a first value with a publisher if the location identifier is within the location envelope; associating a second value with the publisher less than the first value if the location identifier is outside of the location envelope (Sprague Paragraph 96: if the current location is within the trusted geographic locations the trust score is higher and it is lower if the current location is not within the trusted geographic location); and 
storing the first value and the second value in a data store associated with the first electronic device, the data store comprising a plurality of first values and a plurality of second values associated with the publisher (Sprague Paragraph 81); 
generating the cumulative score based at least on the plurality of first values and the plurality of second values (Sprague Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device; 109: trust score reduced if the access is not from the devices usual geographic location).

Claim 4: Sprague, Royyuru and Yu disclose the method of claim 1, wherein generating the real-time reliability metric is further based on one or more indications of validity associated with one or more prior determinations as to whether additional identification information matched respective identifiers of the one or more identifiers stored in a memory associated with the first electronic device (Sprague: Paragraph 81: first determination was that the device is valid but did not meet the threshold level of trust required so another trust score calculation process is initiated using additional context information; 71: each device is registered with each third party service provider, and each device ID is unique to each third party service provider).

Claim 7: Sprague, Royyuru and Yu disclose the method of claim 1, wherein generating the real-time reliability metric further comprises: determining a cumulative score, indicative of the validity, based on a plurality of previous determinations as to whether one or more prior location identifiers received by the first electronic device are within the location envelope unique, wherein the one or more prior location identifiers are indicative of one or more prior geographic locations where the user device accessed the webpage content (Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device; 96 and Claim 12: the trust score includes location information which is compared to recalled trusted locations for the device; 109: trust score reduced if the access is not from the devices usual geographic location).

Claim 8: Sprague, Royyuru and Yu disclose the method of claim 1, wherein 
the identification information further comprises an identification code associated with the user device (Sprague Paragraphs 23 and 95: one context verification factor includes a trusted ID assigned to each of the user devices; 86: examples of device identifiers); and 
wherein generating the real-time reliability metric further comprises: determining a first cumulative score indicating the validity of the identification code associated with the user device; determining a second cumulative score indicating the validity of the location identifier; and generating, based at least on a weighted average of the first cumulative score and the second cumulative score, the real-time reliability metric ((Sprague: Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device; (Sprague: Paragraph 81: first determination was that the device is valid but did not meet the threshold level of trust required so another trust score calculation process is initiated using additional context information). 

Claim 14: Sprague, Royyuru and Yu disclose the method of claim 9, wherein receiving a request comprising a location identifier associated with a user device comprises: receiving, via a network and from the exchange, a first electronic file comprising identification information associated with a publisher; and extracting the identification information and the location identifier from the first electronic file ((Sprague: Paragraphs 42: device identity verification initiated by third party service provider; 79-80: the data is confirmed so it has been extracted; 95-96: identity verification information includes  device id and location information;  Yu: Paragraphs 29 and 30: request is from a third data service provider that is an exchange).

Claim 15: Sprague, Royyuru and Yu disclose the method of claim 14, wherein generating a real-time reliability metric further comprises generating a second electronic file including at least the real-time reliability metric; and wherein providing the real-time reliability metric to at least one bidder during the real-time auction hosted by the exchange comprises at least one of: permitting, via the network and in response to the request, the second electronic file to be accessible to at least one bidder during the real-time auction; or transferring, via the network and in response to the request, the second electronic file to the exchange. (Sprague: Paragraph 81: first file with determination was that the device is valid but did not meet the threshold level of trust required so another trust score calculation process is initiated using additional context information and a second file with the second determination is returned; Yu: Paragraphs 29 and 30: request was from a third data service provider that is an exchange)

Claim 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (PGPUB: US 2015/0089568) in view of Royyuru et al. (PGPUB: 2015/0294362) in view of Yu (PGPUB: 2017/0337589)  in further view of Mackay (US Patent Number: 9,038,158).

Claims 5 and 10: Sprague, Royyuru and Yu disclose the method of claim 1 and the method of claim 9, wherein determining, by the first electronic device, the location envelope associated with the user device comprises:
capturing, by the first electronic device and based at least in part on a datastore, a plurality of location identifiers (Sprague: Paragraphs 42: device identity verification initiated by third party service provider; the device of the third party service providers receives the contextual information from the user device and make the request to the identity server; 96: additional contextual information includes location information);
determining, based at least on the plurality of location identifiers, the location envelope comprising a central location and a travel radius associated with the user device and storing, by the first electronic device and in the data store, the location identifier associated with the user device .
Sprague, Royyuru and Yu disclose determining, based at least on the plurality of location identifiers, the location envelope comprising a central location associated with the user device and storing, by the first electronic device and in the data store, the location identifier associated with the user device in at least Sprague paragraph 96.
Sprague, Royyuru and Yu do not specifically disclose the determination of a travel radius associated with the user device.
However, the analogous art of Mackay discloses that it is well known for a device identification server to utilize location information of the user device and to determine that the user device is within a location envelope comprising a central location and a travel radius associated with the user device in at least Mackay column 6, lines 23-35 and column 9, lines 2-30.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the travel radius of Mackay, in the location based access permissions of Sprague, Royyuru and Yu.   
The rational for doing so is that one of ordinary skill in the art would realize that if each and every specific location were to be used, then the list of trusted locations would include each position within a home, office etc. and that each position would need to be checked individually.  However, using a radius around a trusted position would merely require a check to see if the current position is within said radius of a trusted position.  As such, it would have been clear to one of ordinary skill in the art that using the known technique of Mackay which utilizes an improved access device location determination using a radius around a central position, in the base invention of Sprague, Royyuru and Yu which utilizes the more general location matching would result in an improvement to Sprague, Royyuru and Yu.  As such, it would merely require the use of a known technique to improve a similar method, device, and/or product in the same way.

Claim 11. Sprague, Royyuru, Yu and Mackay disclose the method of claim 10, wherein the location envelope is defined by a travel radius between the central location and a most frequent furthest geographic location associated with the user device; and wherein the central location is a home location or a typical resting location associated with the user device (Sprague: Paragraph 79 and Mackay column 6, lines 23-35 and column 9, lines 2-30)

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
In regards to the 35 USC 101 rejection, the applicant asserts that claims 1-20 are not directed to an abstract idea (under Step 2A, Prong One) because the claims cannot be fairly said to fall into one or more of the grouping enumerated in the 2019 Guidelines.  In support of this assertion the applicant assert that the claims cannot be fairly said to fall into either the mathematical concepts grouping because they generate and use various data types to use in the process of generating real-time reliability metrics and providing metrics to electronic devices during a real-time auction associated with webpage content.  The examiner disagrees. The claims have been identified as belonging to the enumerated grouping of “Certain Method of Organizing Human Activity” which includes advertising, marketing, and sales related activities or behaviors. Generating and providing metrics to a participant in a real-time auction is clearly a sales related activity.  When the auction is for the placement of advertising content on a web-page it is also clearly an advertising related activity.  The claims as currently written merely gather information, analyze the information to obtain a result, and provide the result to a bidder which is clearly an advertising, marketing, and sales related activities or behaviors which is acknowledged by the applicant on at least page 3, lines 17-19 where it is stated that “these features also recite a clear improvement to the functioning of electronic marketing”. Thus, the 35 USC 101 rejection is proper and maintained.
In regards to the 35 USC 101 rejection, the applicant asserts that claims 1-20 are integrated into a practical application under Step 2A, Prong Two because they recite novel functionality to allow for generating real-time reliability metrics and providing the metrics to electronic devices during real-time auction associated with webpage content.  The examiner disagrees. In order to overcome the 35 USC 101 rejection under Step 2A, Prong Two the “additional elements” (those elements outside the identified abstract idea) must responsible for the transformation of the abstract idea into a practical application. The additional elements have been identified as a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange which are just general purpose computers communicating over a network.  There is nothing in the arrangement of devices that are within the scope of the applicant’s claim that can be said to transform the abstract idea into a practical application.  The generating of the metrics and providing of the metrics are part of the abstract idea itself and/or insignificant extra-solution activity. Limitations directed to the abstract idea itself or insignificant extra-solution activity cannot transform an abstract idea into a practical application. Any improvement obtained from limitations included in the abstract idea itself is merely an improvement in ineligible subject matter (SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract). As such, the argued limitations cannot transform the abstract idea into a practical application. Thus, the 35 USC 101 rejection is proper and maintained.
In regards to the 35 USC 101 rejection, the applicant asserts that claims 1-20 are integrated into a practical application under Step 2B because the claims amount to significantly more than an abstract idea in a manner similar to Bascom.  The examiner disagrees.  The claim scope in Bascom clearly recited a content filtering system comprising a local client computer and a remote ISP server. Thus, the claim scope included both of these devices and their claimed functionality. The decision rested on the fact that both of these devices and their functionality resulted in an improvement that operated in a manner different from the way in which content filtering is typically performed because of the specific arrangement of the claimed devices and the specific function that each was performing.  This is markedly different than the claims of the instant invention.  The claims of the instant invention are directed to the operations of only “the first electronic device”.  The applicant’s claim scope does not include “the second electronic” device and its specific functionality.  As such, there is no specific arrangement of devices that can be considered in manner consistent with the Bascom decision. Thus, the 35 USC 101 rejection is proper and maintained.
In regards to the 35 USC 101 rejection, the applicant asserts that the examiner has not supported his decision of well understood routine, and conventional activity with regards to the additional elements of claims 1-20.  The examiner disagrees.  The examiner has cited to an express statement in the specification when he stated  “as evidenced from the fact that the claimed a network, a user device, a second electronic device and an exchange are all ancillary additional elements that are outside of the scope of the claimed invention itself and participate in the invention only through insignificant extra-solution activity associated with the receipt and transmission of data; and paragraphs 17-18, and 22 of the applicant specification which discloses that the first electronic device with a processor and a memory storing instructions, the user device, the second electronic device and the exchange are general purpose computers, and that the network is a general purpose network”.  It is only the identified “additional elements” of a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange that require such support under Berkheimer.  There is no requirement under Berkheimer that support be provided for the limitations of the identified abstract idea. In fact, the examiner has never contended that the limitations of the abstract idea itself are well understood routine, and conventional.  Thus, the 35 USC 101 rejection is proper and maintained.
In regards to the 35 USC 103 rejection, the applicant asserts that Sprague and Yu do not disclose the newly amended limitation of identification information indicating “a telephone number associated with the user device”. This argument is moot as the prior art of Royyuru has been added to teach this limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda (“User Identification and Tracking with Online Device Fingerprints Fusion”, October 1, 2012, 2012 IEEE International Carnahan Conference on Security Technology, pgs. 163-167) which discloses the use of various device identifying information used to validate a user digital identity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621